Citation Nr: 0835333	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  07-19 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for ligamentous laxity 
of the metacarpophalangeal (MCP) joint of the right thumb.

2.  Entitlement to service connection for residuals of a left 
knee injury.

3.  Entitlement to service connection for osteoarthritis of 
the right knee.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran (also referred to as appellant)


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from December 1981 to April 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  The veteran appeared for a 
Travel Board hearing at the RO in August 2008.

The issues of entitlement to service connection for 
osteoarthritis of the right knee, tinnitus, and bilateral 
hearing loss are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The veteran's currently diagnosed ligamentous laxity of 
the MCP joint of the right thumb was not chronic in service, 
was not continuous after service, and was not shown for many 
years thereafter.

2.  The veteran does not have a current diagnosis of a 
chronic left knee disability.



CONCLUSIONS OF LAW

1.  Ligamentous laxity of the MCP joint of the right thumb 
was not incurred in or aggravated by service, nor may it be 
presumed to have been.  38 U.S.C.A. §§ 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2007).

2.  A left knee injury was not incurred in or aggravated by 
service, nor may it be presumed to have been.  38 U.S.C.A. 
§§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  A proper VCAA notice must 
inform the claimant of any information and evidence not of 
record that is necessary to substantiate the claim, that VA 
will seek to provide, and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  
Pursuant to recent regulatory revisions, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, has been 
removed from that section effective May 30, 2008.  73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Any error in VCAA 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  This line of decisions 
reflects that a comprehensive VCAA letter, as opposed to a 
patchwork of other post-decisional documents (e.g., 
Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  At the same 
time, VCAA notification does not require an analysis of the 
evidence already contained in the record and any inadequacies 
of such evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
September 2006.  As this letter was issued prior to the 
appealed rating decision, this case raises no procedural 
concerns in view of the Mayfield line of decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, such notification was provided in the September 2006 
letter.  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  Indeed, in a September 2006 response, 
the veteran confirmed that he had "no other information or 
evidence to give to VA to substantiate" his claim.

For reasons described in further detail below, a VA 
examination has been found to not be "necessary" in this 
case pursuant to 38 U.S.C.A. § 5103A(d).  In summary, all 
relevant facts have been properly developed in regard to the 
veteran's claims, and no further assistance is required in 
order to comply with VA's statutory duty to assist with the 
development of facts pertinent to the claims.  See 38 
U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Accordingly, the Board finds 
that no prejudice to the veteran will result from an 
adjudication of this appeal on the issues addressed in this 
Board decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995). For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309. 

The Board has reviewed the veteran's service treatment 
records, and observes that they are devoid of any reference 
to complaints or symptoms concerning the left knee or right 
thumb.  The report of the veteran's March 2003 separation 
examination indicates that that his upper and lower 
extremities were "normal," whereas the separation Report of 
Medical History, from the same date, reflects that the 
veteran denied ever having any orthopedic problems.  The 
evidence shows that the veteran did not experience a chronic 
right knee or thumb disorder in service. 

Subsequent to service, the earliest medical evidence 
containing findings pertinent to the veteran's current claim 
for service connection for a right thumb disorder is a July 
2006 statement from Christopher Mazoue, M.D., who noted that 
the veteran had described "many years ago" sustaining a 
jamming injury to his right thumb.  Dr. Mazoue confirmed 
severe ligamentous laxity of the MCP joint of the right thumb 
and noted that this injury clearly had been causing 
discomfort in the past, but no opinion was rendered as to the 
exact time frame of the onset of this disorder.

While the veteran, as noted below, has been treated 
subsequent to service for right knee problems, there is no 
medical documentation whatsoever of any disorders of the left 
knee.  

The Board notes that, in July 2006, Barry D. Oliver, M.D., 
provided a statement "documenting that the patient indicates 
his current complaints are the result of injuries he 
sustained while in the military."  For two reasons, however, 
this statement does not support the veteran's claims.  First, 
Dr. Oliver did not comment on any specific disorders, such as 
right thumb or left knee problems.  Second, the statement 
merely represents a restatement of the veteran's inaccurate 
lay history of injuries, rather than an opinion indicating 
the view of the doctor.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  While an examiner can render a current 
diagnosis based upon his examination of the veteran, the 
Court has held that without a thorough review of the record, 
an opinion regarding the etiology of the underlying condition 
can be no better than the facts alleged by the veteran.  Swan 
v. Brown, 
5 Vet. App. 229, 233 (1993).  In effect, it is mere 
speculation.  See Black v. Brown, 5 Vet. App. 177, 180 
(1993).  Moreover, an opinion based upon an inaccurate 
factual premise has no probative value.  Reonal v. Brown, 5 
Vet. App. 458, 461 (1993).

To date, the RO has not afforded the veteran a fully 
comprehensive VA examination, with a report containing an 
opinion as to the etiology of his claimed disorders.  Such an 
opinion is "necessary" under 38 U.S.C.A. § 5103A(d) when: 
(1) there is competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication the current 
disability or symptoms may be associated with service, and 
(4) there is not sufficient medical evidence to make a 
decision.  See 38 U.S.C.A. § 5103A(c)(4).  

In this case, however, there is no medical evidence linking 
the veteran's claimed right thumb or left knee disorders to 
service.  Because there is no evidence of in-service injury 
or disease of the right thumb or left knee, there is no 
reasonable possibility that a VA examination would result in 
findings favorable to the veteran.  Accordingly, the Board 
finds that an etiology opinion is not "necessary."  See 
generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  
Consequently, the Board does finds that the competent medical 
evidence of record does not support the veteran's claims for 
service connection for right thumb or left knee disorders.  

Currently, the only other evidence of record supporting the 
veteran's claims is his own lay opinion, as indicated in his 
August 2008 Travel Board hearing testimony.  During that 
hearing, the veteran indicated that his right thumb or left 
knee disorders arose from untreated injuries sustained in 
service.  The credibility of his contentions as to continuity 
of symptomatology, however, is substantially undermined by 
the fact that he denied any orthopedic symptoms at separation 
from service.  See Buchanan v. Nicholson, 451 F.3d 1331, 
1336-7 (Fed. Cir. 2006) (holding the Board is obligated to, 
and fully justified in, determining whether lay testimony is 
credible in and of itself, and that the Board may weigh the 
absence of contemporary medical evidence against lay 
statements).  The post-service treatment evidence also 
reflects the absence of continuous symptoms of the right 
thumb or left knee after service separation. 

Moreover, the Court has consistently held that service 
connection may not be predicated on lay assertions of medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  In the present case, the veteran has not been shown 
to possess the requisite medical training, expertise, or 
credentials needed to render either a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute competent medical evidence 
and lacks probative value as to the matter of medical 
diagnoses and causation.  See also Layno v. Brown, 6 Vet. 
App. 465, 470 (1994) (a veteran is competent to report that 
on which he or she has personal knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992) (a veteran is not competent 
to offer opinions on medical diagnosis or causation). 

For these reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claims for service 
connection for ligamentous laxity of the MCP joint of the 
right thumb and residuals of a left knee injury, and these 
claims must be denied.  In reaching this determination, the 
Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claims 
for service connection for ligamentous laxity of the MCP 
joint of the right thumb and residuals of a left knee injury.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).


ORDER

Service connection for ligamentous laxity of the MCP joint of 
the right thumb is denied.

Service connection for residuals of a left knee injury is 
denied.


REMAND

In a July 2006 statement, Dr. Mazoue confirmed a diagnosis of 
osteoarthritis of the right knee and noted that, while the 
exact etiology of this disorder could not be given, the 
veteran's symptoms were worsened by impact activities, such 
as prolonged standing and running, that "are the norm for 
members of the military and also members of the Sheriffs 
[sic] office."  This opinion raises a reasonable possibility 
of a link between the current disorder and service, and, 
accordingly, the Board finds that a VA examination addressing 
this question of relationship of current right knee 
osteoarthritis to service is "necessary" under 38 U.S.C.A. 
§ 5103A(d).  As no such VA examination or opinion has been 
conducted to date, such development will need to be taken 
prior to a Board adjudication of the claim for service 
connection for osteoarthritis of the right knee.

Similarly, the veteran has not been afforded a VA 
audiological examination or medical opinion on the question 
of current hearing loss to acoustic trauma in service.  
During his August 2008 hearing, the veteran testified that he 
had experienced tinnitus since service and asserted that his 
claimed bilateral hearing loss was due to acoustic trauma in 
service.  The Court has determined that a veteran is 
competent to present evidence of continuity of symptomatology 
of tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374-
75 (2002).  Given this, the Board finds that a VA 
audiological examination is also "necessary" under 
38 U.S.C.A. § 5103A(d).

Accordingly, the issues of service connection for 
osteoarthritis of the right knee, tinnitus, and bilateral 
hearing loss are REMANDED for the following action:

1.  The veteran should be afforded a VA 
orthopedic examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed 
osteoarthritis of the right knee.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner should 
review the claims file in conjunction 
with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
right knee disorder.  The examiner is 
also requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the right knee disorder 
is etiologically related to the veteran's 
period of active service.  If possible, 
the examiner should indicate a time frame 
for when the disorder first arose.  A 
complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  The veteran should also be afforded a 
VA audiological examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed 
tinnitus and bilateral hearing loss.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner should 
review the claims file in conjunction 
with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed; these 
should include pure tone threshold 
testing (in decibels) and Maryland CNC 
testing.  The examiner should then 
indicate whether the veteran currently 
has tinnitus and bilateral hearing loss.  
For each diagnosed disorder, the examiner 
is also requested to offer an opinion as 
to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that the diagnosed disorder 
is etiologically related to the veteran's 
period of active service.  If possible, 
the examiner should indicate a time frame 
for when the disorder(s) first arose.  A 
complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completion of the above 
development, the veteran's claims for 
service connection for osteoarthritis of 
the right knee, tinnitus, and bilateral 
hearing loss should be readjudicated.  If 
the determination of any of these claims 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on these 
matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


